Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuator… beam sampler…beam combiner… in claims 1, 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Allowable Subject Matter
Claims 1-56 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus for microscopic analysis of a sample that improves characterization of infrared absorption of the sample, the apparatus comprising:  an asymmetric interferometer including: a beam splitter configured to divide the beam of probe radiation onto at least two paths, including: a first path that is directed towards the sample such that the beam of probe radiation on the first path at least partially overlaps the beam of infrared radiation, and a second path that is directed towards a reference reflector; a beam combiner configured to create an interference of probe radiation reflected from the sample along the first path with probe radiation reflected from the reference reflector along the second path, wherein a power of the probe radiation reflected along the second path is greater than a power of the probe radiation reflected along the first path; and a first detector configured to detect the interference of probe radiation for use in producing a signal indicative of infrared absorption of the sample, in combination with the rest of the limitations of the claim.
Claims 2-30, are allowed by the virtue of dependency on the allowed claim 1.
As to claim 31, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for microscopic analysis of a sample to provide improved characterization of infrared absorption of the sample, the method comprising:  providing a beam of probe radiation; dividing the beam of probe radiation at a beam splitter onto at least two paths, the two paths including: a first path that is directed towards the sample such that the beam of probe radiation on the first path at least partially overlaps the infrared illuminated spot on the sample, and a second path that is directed towards a reference reflector; recombining the probe radiation reflected from the sample along first path and the probe radiation reflected off the reference reflector along the second path to create an interference of probe radiation, wherein a power of the probe radiation reflected along the second path is greater than a power of the probe radiation reflected along the first path; and detecting the interference of probe radiation for use in producing a signal indicative of infrared absorption of the sample, in combination with the rest of the limitations of the claim.
Claims 32-40, are allowed by the virtue of dependency on the allowed claim 31.
As to claim 41, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus for microscopic analysis of a sample that improves characterization of infrared absorption of the sample, the apparatus comprising: a first beam splitter configured to divide the beam of probe radiation onto at least two paths, including: a first path that is directed towards the sample such that the beam of probe radiation on the first path at least partially overlaps the beam of infrared radiation, and a second path that is directed towards a reference reflector; a beam combiner configured to combine probe radiation from the probe radiation reflected from the sample along the first path with probe radiation reflected from the reference reflector along the second path to create a combined probe radiation; a second beam splitter configured to divide the combined probe radiation onto at least a third path and a fourth path; at least two detectors configured to detect interference of probe radiation on at least one of the third path and the fourth path for use in producing a signal indicative of infrared absorption of the sample, in combination with the rest of the limitations of the claim.
Claims 42-45, 53, are allowed by the virtue of dependency on the allowed claim 41.
As to claim 46, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for microscopic analysis of a sample to provide improved characterization of infrared absorption of the sample, the method comprising:  providing a beam of probe radiation; dividing the a first path that is directed towards the sample such that the beam of probe radiation on the first path at least partially overlaps the infrared illuminated spot on the sample, and a second path that is directed towards a reference reflector; recombining the probe radiation reflected from the sample along the first path and the probe radiation reflected off the reference reflector along the second path to create a recombined probe radiation, dividing the recombined probe radiation onto at least two detector paths to at least two detectors; arranging a relative optical phase offset between the at least two detector paths; and producing a signal indicative of infrared absorption of the sample using the recombined probe radiation from the at least two detectors , in combination with the rest of the limitations of the claim.
Claims 47-52, 54-55, are allowed by the virtue of dependency on the allowed claim 46.
As to claim 56, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus for microscopic analysis of a sample that improves characterization of infrared absorption of the sample, the apparatus comprising: a beam splitter configured to divide the beam of probe radiation onto at least two paths, including: a first path that is directed towards the sample such that the beam of probe radiation on the first path at least partially overlaps the beam of infrared radiation, and a second path that is directed towards a reference reflector; a beam combiner configured to create an interference of probe radiation reflected from the sample along the first path with probe radiation reflected from the reference reflector along the second path; a first detector configured to detect the interference of probe radiation for use in producing a signal indicative of infrared absorption of the sample; and a phase feedback loop configured to measure and adjust a relative phase of the probe radiation along the first path versus the second path, in combination with the rest of the limitations of the claim.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Wang et al. (US Patent # 6,687,051 B1) teaches a microscopic image apparatus for converting infrared light into visible light. The microscopic image apparatus includes a sample stage, an infrared source, an object lens for converting infrared light into visible light, a visible light source, a dichroic mirror, a visible light imaging lens and a visible light image capturing device. The object lens further includes an optical crystal and an infrared object lens. After the infrared source outputs infrared light to a sample placed on the sample stage, the object lens converts infrared light spectrum image into visible light spectrum image. Then, the visible light spectrum image is obtained by the visible light imaging lens and the visible light image capturing device (abstract). However, Wang does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886